PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/719,349
Filing Date: 18 Dec 2019
Appellant(s): NAITO et al.



__________________
Andrew Meikle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/18/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/31/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
For purposes of clarity, the Examiner will use the headings created by appellant in the Appeal Brief filed 2/18/22.

Foreword
The Examiner notes on the record that the claimed and measured “loss modulus” of the paint (at a temperature of -50 oC) and “storage modulus” of the paint (at temperature of 0 oC) are not a standardized test performed in the golf art. In fact, an EAST search of “473.clas. and ((loss or storage) with modulus with paint)” yielded one result; appellant’s own prior art. Of course, the Examiner notes that all paint layers would inherently possess some value for these measurements.


A. Rejection under 35 U.S.C. § 103 based on Tarao ‘804
Present Invention and Its Advantages
Appellant begins by arguing the overall criticality of the claimed range by discussing the “Comparative Test Evidence” as originally presented in the specification.  Appellant argues that 
Ex. 1 – NCO/OH molar ratio of 1.0 (outside the scope of claim 17 being 1.3 to 3.5)
Ex. 2 - NCO/OH molar ratio of 1.0 (outside the scope of claim 17 being 1.3 to 3.5)
Ex. 3 – 10% modulus of 48 (outside the scope of claim 19 being 30 or less)
Ex. 4 – 10% modulus of 85 (outside the scope of claim 19 being 30 or less)
Ex. 5 - NCO/OH molar ratio of 1.0 (outside the scope of claim 17 being 1.3 to 3.5)
Ex. 6 – E” of 1.19 (outside the scope of claim 2 being 1.20 or more)
Ex. 7 – 10% modulus of 73 (outside the scope of claim 19 being 30 or less) and 
a NCO/OH molar ratio of 2.0 (outside the scope of claim 18 being 1.3 to 1.5)
Ex. 8 - NCO/OH molar ratio of 1.0 (outside the scope of claim 17 being 1.3 to 3.5)
Ex. 9 - Ex. 6 – E” of 1.01 (outside the scope of claim 2 being 1.20 or more)
Ex. 10 - NCO/OH molar ratio of 2.0 (outside the scope of claim 18 being 1.3 to 1.5)
Ex. 11 - NCO/OH molar ratio of 2.0 (outside the scope of claim 18 being 1.3 to 1.5)
Ex. 12 - NCO/OH molar ratio of 2.0 (outside the scope of claim 18 being 1.3 to 1.5)
Ex. 13 - NCO/OH molar ratio of 0.5 (outside the scope of claim 18 being 1.3 to 1.5)
Ex. 14 - NCO/OH molar ratio of 1.0 (outside the scope of claim 18 being 1.3 to 1.5)
Ex. 15 – 10% modulus of 221 (outside the scope of claim 19 being 30 or less)

Ex. 17 – molecular weight of PTMG of 650 (outside the scope of claim 1 being 800 or 3000)
Ex. 18 – molecular weight of PTMG of 650 (outside the scope of claim 1 being 800 or     3000) and 10% modulus of 165 (outside the scope of claim 19 being 30 or less)
Ex. 19 – using polyol No. 5 which has a PTMG (aka diol) mass of 78 % (outside the scope of claim 1 being 55 to 65 % mass)
Ex. 20 - 10% modulus of 304 (outside the scope of claim 19 being 30 or less) and a E’ of 16  (outside the scope of claim 16 being 0.5 to 15)

Thus, given appellant’s admission that at least some of the examples in Tables 5 and 6 “exhibit advantageous dry spin rate, wet spin rate and/or ratio properties” over the comparative examples, and given that none of the examples fall within the claimed range, the Examiner fails to see criticality for any of the claimed ranges (emphasis added).

Claim 1 to 4, 6 to 10, and 14 to 16
Appellant goes on to argue that Tarao fails to teach an amount of diol in the polyol of 55 to 65 % mass (see Brief, page 7).  Appellant is correct that the Examiner looks to Tarao: par. [0023] to calculate the amount of diol.  Appellant argues that:
Thus, in the present invention for example, in the case that polyol component constituting the recited polyol further includes a triol, {amount of polyether diol in the urethane polyol} = {(polyether diol mass)/(urethane polyol mass)} = {(polyether diol mass)/(polyether diol mass + triol mass + polyisocyanate mass)}. That is, the “amount of the polyether diol in the urethane polyol” recited in claim 1 cannot be calculated based on the mass ratio of triol to diol as the Examiner has attempted to do.

The Examiner respectfully disagrees.  Based on appellant’s presented calculation: 
{(polyether diol mass)/(urethane polyol mass)} =
{(polyether diol mass)/(polyether diol mass + triol mass + polyisocyanate mass)

including the polyisocyanate in the denominator (as argued) would provide the % polyether diol in the entire urethane coating (aka “the urethane polymer” as argued above; see Tarao: par. [0018]; emphasis added).  However, appellant is specifically claiming the amount of polyether diol in the “urethane polyol” and not the amount in the “urethane polymer” (see claim 1, noting “an amount of the polyether diol in the urethane polyol is 55 mass% or more and 65 mass % or less”; emphasis added).  The “urethane polyol” includes the triol and diol components (Tarao: par. [0023]; and also see par. [0018] listing the “polyisocyanate composition” separate from the “polyol”).  As such, appellant’s arguments are not compelling and Tarao: par. [0023] can be used to make obvious the claimed range or percentage as recited in the rejections above.  
   The Examiner also gives an alternative rejection for the exact percentage of the polyether diol in the form of a result effective variable that can be optimization through routine experimentation (In re Aller).  In addition, appellant appears to concede on the record that Tarao discloses that the amount of polyether diol is considered “a result effective variable” (see Brief, page 7, appellant stating on the record “In fact, Tarao ’804 specifically states in paragraph [0025] that the amount (70 mass% or more) of the polyether diol is a result-effective variable used to optimize shot feeling (i.e. the softness of the paint) and spin….”; emphasis added).  As such, the concession by appellant bolsters the Examiner’s position with regards to In re Aller.
Furthermore, based on appellant’s lack of criticality (see appellant’s spec, page 7, line 27 to page 8, line 3, appellant giving no criticality to the claimed range 65% or less within the disclosed range of “55% mass or more”; emphasis added), it could be argued that the 67% mass shown in Table 4, Example 1 of Tarao is so close to the claimed upper limit of 65%, that one of ordinary skill in the art would expect them to have the same properties (see MPEP 2144.05 (I) where Titanium Metals Corp. of America v. Banner).  
	Appellant then argues that because Table 4, Example 1 has poor test results, and thus using a value of 67% is not obvious (see Brief, page 7).  However, MPEP 2123(II) clearly states that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader or nonpreferred embodiment”.  As such, using as low as 67% is obvious, even if it is non-preferred.  Appellant then goes on to argue the specifics of Table 4, Example 1 (i.e. Mn = 650).  However, the specifics of Table 4, Example 1 cannot be used to teach away from the broader disclosure that 67% PTMG, aka polyether diol, would be obvious to one of ordinary skill in the art.  


Independent Claim 17
Regarding claim 17, appellant argues the individual examples cited by the Examiner from Tarao (i.e. an anticipation argument) instead of looking to what they disclose to one ordinary skill in the art (an obviousness argument).  As previously stated, MPEP 2123(II) clearly states that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader or nonpreferred embodiment”.  Restated, the fact that the Examiner uses specific examples to make obvious the claimed ranges/values does not detract from an obviousness type rejection.


Dependent Claims 18 and 19
The same logic applied by the Examiner in the rebuttal to claim 17 applies here.  Appellant uses the particular examples cited by the Examiner to try to arguing a teaching away from the broader disclosure.  See MPEP 2123(II)


B. Rejection under 35 U.S.C. § 103” based on Tarao ‘804 evidenced [sic] by Isogawa ‘302
Depending Claim 11
Respectfully submitted, appellant argues Tarao in isolation.  Tarao discloses that a base coat and a top coat can be applied (par. [0047]-[0049]; noting “overpainting the paint multiple times” makes obvious a base coat and a top coat).  As such, it is obvious that the invention of Tarao can be used as a top coat.  Isogawa makes obvious the ability to use a base coat of epoxy resin or acrylic resin with a urethane outer paint layer, aka top coat (pars. [0022]-[0023]). The Examiner also notes that Isogawa is not brought in as “evidence”, but is in fact a secondary reference.


C. Rejection under 35 U.S.C. § 103” based on Tarao ‘804 evidenced Tarao ‘324
Independent Claim 20
Appellant goes on to argue that since Tarao ‘324 is not exactly similar in scope (i.e. the ingredients are not the same as the primary reference Tarao), it cannot be used as evidence that the NCO/OH ratio is a result effective variable.  Respectfully, the Examiner does not find the argument compelling.  First, assuming arguendo that evidence is given the same requirements as a secondary reference, it has been held that "the question in a rejection for obviousness on a combination of references is what the secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in the basic reference structure.” In re Richman, 165 USPQ 509 (CCPA 1970).   Second, as the reference is evidentiary in nature, it can be used to show knowledge in the art regardless of its exact ingredients and how that match the primary reference.  

In summary, during the course of prosecution, appellant has specifically amended the claim ranges to overcome the prior. However, appellant has no criticality for these lesser included claim ranges.  This is abundantly clear by the fact that none of the examples in Tables 5 and 6 are commensurate in scope with the current claims.  

 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Matthew B. Stanczak/

Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711 

/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.